Citation Nr: 0028242	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  93-04 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for right upper 
extremity weakness due to post polio syndrome, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for left upper 
extremity weakness due to post polio syndrome, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for right lower 
extremity weakness due to post polio syndrome, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for left lower 
extremity weakness due to post polio syndrome, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an effective date earlier than June 10, 
1988 for the award of separate disability evaluations for 
right upper extremity weakness, left upper extremity 
weakness, right lower extremity weakness and left lower 
extremity weakness due to post polio syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
January 1955.

Review of the record reveals that the San Juan, the 
Commonwealth of Puerto Rico, Department of Veterans (VA), 
Regional Office (RO) denied entitlement to an increased 
rating for poliomyelitis in an August 1988 rating decision.  
The veteran timely completed an appeal with respect to this 
issue.

The veteran thereafter presented testimony at a personal 
hearing held by the Hearing Officer (HO) at the local VARO in 
July 1989.  A copy of the transcript of that hearing has been 
associated with the claims file.

The Board of Veterans' Appeals (Board) remanded this case to 
the RO for additional evidentiary development in November 
1990.

Following compliance, the RO confirmed and continued the 
denial of the benefit sought by rating decision and 
supplemental statement of the case issued in June 1991.



By decision issued in January 1992, the Board determined that 
a claim for service connection for a neurological disorder 
should be inferred from the evidence of record and that such 
claim was inextricably intertwined with the increased rating 
issue on appeal.  Accordingly, this case was again remanded 
to the RO for additional development.

Following additional evidentiary development, the RO 
essentially determined that the veteran's neurological 
disorder was post polio syndrome affecting both the upper and 
the lower extremities, and that said disability was part-
part-and-parcel of his service-connected poliomyelitis.  
Accordingly, separate disability evaluations were granted for 
right upper extremity weakness (20%), left upper extremity 
weakness (20%), right lower extremity weakness (10%) and left 
lower extremity weakness (10%) due to post polio syndrome 
from June 10, 1988.  The October 26, 1992 VA letter 
accompanying the rating decision informed the veteran of this 
favorable determination and indicated that although the Board 
had not reviewed the appeal, the benefits sought on his 
appeal were totally granted.  Therefore, no further action 
would be taken on his appeal.

Notwithstanding, the veteran timely completed an appeal with 
respect to the issue of entitlement to an effective date 
earlier than June 10, 1988 for the award of separate 
disability evaluations for right upper extremity weakness, 
left upper extremity weakness, right lower extremity weakness 
and left lower extremity weakness due to post polio syndrome.  
No further action was taken with respect to this appeal.

In September 1994, the veteran, inter alia, filed a claim for 
increased compensation.

The current matter was certified to the Board on appeal from 
the September 1996 rating decision of the San Juan which 
denied entitlement to increased ratings for the veteran's 
service-connected upper and lower extremity disorders.

In September 2000, The American Legion ("the Legion") 
submitted a Written Brief Presentation on behalf of the 
veteran with respect to his increased rating claims.

In October 2000, the American Legion indicated to the Board 
that it did not represent the above-referenced veteran.  A VA 
Form 21-22 in favor of Disabled American Veterans, dated June 
12, 1997, was apparently dropped in an incorrect folder.  
Unfortunately, it was not noticed until now.


REMAND

The veteran's claims of increased disability evaluations and 
an effective date earlier than June 10, 1988 for the award of 
separate disability evaluations for right upper extremity 
weakness, left upper extremity weakness, right lower 
extremity weakness and left lower extremity weakness due to 
post polio syndrome are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that he has presented claims which are plausible.

Although the Legion has represented the veteran throughout 
this appellate process, the veteran, as indicated above, 
executed a "new" VA Form 21-22 in favor of Disabled 
American Veterans ("DAV") on June 12, 1997.  The RO 
acknowledged receipt of this change of representation in 
September 1997; however, it was regrettably misfiled.  
Consequently, the veteran was essentially denied his right to 
have DAV represent his interests at every stage of the VA's 
non-adversarial claims adjudication process from September 
1997 to the present.  See 38 U.S.C.A. §§ 5901-5905, 7105(a) 
(West 1991 & Supp. 2000); 38 C.F.R. § 20.600 et seq. (1999).  
Therefore, the Board finds that this case should be remanded 
to the RO for purposes of providing (DAV) with an opportunity 
to review the claims folder and present additional argument 
on behalf of the veteran.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following:

The RO should provide Disabled American 
Veterans with the opportunity to complete 
a VA Form 646 or prepare written argument 
on behalf of the veteran regarding his 
increased disability rating and earlier 
effective date claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


